DETAILED ACTION
This action is responsive to claims filed 2 March 2020.
Claims 1-21 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christine McCarthy (Reg. No. 41844) on 24 August 2021.

The application has been amended as follows: 


one or more interfaces configured to communicate in the first mobile communication system; and 
a control module configured to control the one or more interfaces, 
wherein the control module transmits information related to a subsequent direct communication with a second UE to a network component of the first mobile communication system, the second UE being assigned to a second mobile communication system operated by a second operator, receives information related to a coordinating network component from the first network component, the coordinating network component being a network component of the first or the second mobile communication system, receives information related to radio resources to use for the communication with the second UE from the coordinating network component, and receives a data packet from the network component of the first mobile communication system and forwarding the data packet to the second UE.

2.	(Previously Presented) A transportation vehicle comprising the apparatus of claim 1.  

3.	(Previously Presented) The apparatus of claim 1, wherein the information related to the coordinating network component comprises information related to setting up a control link with the network component of the second mobile communication system in response to 

4.	(Previously Presented) The apparatus of claim 1, wherein the information related to the radio resource is received via the network component of the first mobile communication system.  

5.	(Previously Presented) The apparatus of claim 1, wherein a communication link is enabled between the network components of the first and the second mobile communication systems via the second UE.  

6.	(Previously Presented) An apparatus for a network component of a first mobile communication system operated by a first operator, the apparatus comprising: 
one or more interfaces to communicate in the mobile communication system; and 
a control module to control the one or more interfaces, 
wherein the control module receives information from a first User Equipment (UE) related to a subsequent direct communication with second UE being assigned to a second mobile communication system operated by a second operator, communicates with a network component of the second mobile communication system to determine a coordinating network component, the coordinating network component assigning radio resources for the communication between the first and second UEs, and transmits information related to the coordinating network component to the first UE, wherein the communicating with the network 

7.	(Previously Presented) The apparatus of claim 6, wherein a communication link is enabled between the network components of the first and the second mobile communication systems via the first and second UEs.  

8.	(Previously Presented) The apparatus of claim 6, wherein a control interface is enabled between the network components of the first and the second mobile communication systems via the first and second UEs.  

9.	(Previously Presented) The apparatus of claim 6, wherein a communication link is enabled between the network components of the first and the second mobile communication systems via core networks/backhauls of the first and second mobile communication systems.  

10.	(Previously Presented) The apparatus of claim 6, wherein the coordinating network component assumes a master role of assigning the radio resources and the other network component assumes a slave role.  

11.	(Previously Presented) A method for a first user equipment (UE) of a first mobile communication system operated by a first operator, the method comprising: 

receiving information related to a coordinating network component from the first network component, the coordinating network component being a network component of the first or the second mobile communication system;
receiving information related to radio resources to use for the communication with the second UE from the coordinating network component; and
receiving a data packet from the network component of the first mobile communication system and forwarding the data packet to the second UE.

12.	(Previously Presented) The method of claim 11, wherein the information related to the coordinating network component comprises information related to setting up a control link with the network component of the second mobile communication system in response to the coordinating network component being the network component of the second mobile communication system.  

13.	(Previously Presented) The method of claim 11, wherein the information related to the radio resource is received via the network component of the first mobile communication system.  



15.	(Previously Presented) A method for a network component of a first mobile communication system operated by a first operator, the method comprising: 
receiving information from a first User Equipment (UE) related to a subsequent direct communication with second UE being assigned to a second mobile communication system operated by a second operator;  
communicating with a network component of the second mobile communication system to determine a coordinating network component, the coordinating network component assigning radio resources for the communication between the first and second UEs; and 
transmitting information related to the coordinating network component to the first UE, wherein the communicating with the network component of the second mobile communication system is carried out via the first and second UEs.  

16.	(Previously Presented) The method of claim 15, further comprising enabling a communication link between the network components of the first and the second mobile communication systems via the first and second UEs.  



18.	(Previously Presented) The method of claim 15, further comprising enabling a communication link between the network components of the first and the second mobile communication systems via core networks/backhauls of the first and second mobile communication systems.  

19.	(Previously Presented) The method of claim 15, wherein the coordinating network component assumes a master role of assigning the radio resources and the other network component assumes a slave role.  

20.	(Currently Amended) A non-transitory computer readable medium including a program having program code for performing a method for a first user equipment(UE) of a first mobile communication system operated by a first operator, when the computer program is executed on a computer, a processor, or a programmable hardware component, the method comprising: 
transmitting information related to a subsequent direct communication with a second user equipment to a network component of the first mobile communication system, the second UE being assigned to a second mobile communication system operated by a second operator; 

receiving information related to radio resources to use for the communication with the second UE from the coordinating network component; and 
receiving a data packet from the network component of the first mobile communication system and forwarding the data packet to the second UE.

21. (Currently Amended) A non-transitory computer readable medium including a program having program code for performing a method for a network component of a first mobile communication system operated by a first operator, when the computer program is executed on a computer, a processor, or a programmable hardware component, the method comprising: 
receiving information from a first User Equipment (UE) related to a subsequent direct communication with second UE being assigned to a second mobile communication system operated by a second operator; 
communicating with a network component of the second mobile communication system to determine a coordinating network component, the coordinating network component assigning radio resources for the communication between the first and second UEs; and 
transmitting information related to the coordinating network component to the first UE, wherein the communicating with the network component of the second mobile communication system is carried out via the first and second UEs.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 6, 11, 15 and 20-21. Specifically, the prior art of record fails to disclose a first user equipment (UE), which is assigned to a fir in ordered combination with all the other features of at least any one of the independent claims.
Kim et al. (US 10,924,912, hereinafter Kim) was found to be the closest prior art to the claimed invention. Kim, at Fig. 15 and associated description, discloses UE AS transmitting RA msg 1 (random access preamble) NAS as assigned to a different mobile communication system, and UE AS receiving a data packet from the MME.
Sun et al. (WO 2005/053347, previously made of record) and Larmo et al. (WO 2016/085372, previously made of record) were cited in the IDS mentioned above since they were cited as X-references for parent application EP 19162469. However, neither reference appears to disclose a second UE as being assigned to a second, different, mobile communication system when the first UE receives information related to radio resources to use 
No reasonable combination of the prior art mentioned above appears to disclose the second UE being assigned to a second, different mobile communication system in ordered combination with all the other features of at least the independent claims.
Thus, at least independent claims 1, 6, 11, 15 and 20-21 are allowed over the prior art of record. Dependent claims 2-5, 7-10, 12-14 and 16-19 are likewise allowed for at least the same reasons, because they at least depend on one of claims 1, 6, 11 and 15. Therefore, claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas R Cairns/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468